Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered February 11, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2V2 to 772 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. Concur—Saxe, J.P, Sullivan, Williams, Sweeny and Malone, JJ.